DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.
Claim 28 is missing in the amendment filed on 11/29/2021.  For purposes of examination, the Office considers claim 28 to be cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Djupesland (US PG Pub. No. 2004/0112380, June 17, 2004).
Regarding claim 2, Djupesland teaches a nasal delivery device (see Abstract and Fig. 2(d) below) for delivering powdered (see para. [0089]) substance to a nasal cavity of a subject, the delivery device comprising: a substance supply unit 64 (see para. [0086]) for supplying a dose of powdered substance (see para. [0089]) to be delivered to the nasal cavity of the subject, the substance supply unit 64 including an inlet (i.e., inlet where a substance container can be inserted into a chamber and be abutted against a loading mechanism 70, see Fig. 2(d) below) and an outlet (i.e., outlet at opposite end near nozzle 56); a nosepiece unit 40 including a nosepiece for fitting to a nasal cavity of the subject and being in fluid communication with the outlet of the substance supply unit 64 (i.e., fluid communication with nozzle 56 to allow a user’s exhalation to provide adequate pressure to blow substance from the substance container into the nose, see paras. [0084], [0095]); and a mouthpiece unit 42 (see para. [0083]) including a mouthpiece in fluid communication with the inlet (i.e., nozzle 56) of the substance supply unit and through which the subject in use exhales such as to entrain powdered substance from the substance supply unit 64 and deliver the same through the nosepiece 40 (see Abstract); wherein the substance supply unit 64 comprises a container chamber for receiving a powdered substance-containing container which contains a dose of powdered substance (i.e., as shown in Fig. 2(d) the chamber holds the powered substance 66 in a container/pump, see para. [0089], where the container/pump 66 moves within the chamber as shown in Figs. 2(a)-2(d)).

    PNG
    media_image1.png
    464
    725
    media_image1.png
    Greyscale

Djupesland is silent in explicitly teaching that the container (i.e., container/pump 66 which contains the powder) or an outer coating on a body of the container is formed of a material which exhibits insufficient tackiness in the presence of moisture so as not to adhere to an inner surface of the container chamber during emptying of the powdered substance from the container.
However, it has been held in In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) that selection of a known material having art recognized suitable for an intended purpose supported a prima facie case of obviousness. See in MPEP 2144.07. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the material of Djupesland’s container 66 to be made of a material such as plastic, glass, metal, or otherwise smooth material which “exhibits insufficient tackiness in the presence of moisture” in to prevent the container from being stuck in the chamber and to allow the container to be removed from the chamber and be replaced with another container of medicament when empty.

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 12, and 17 of U.S. Patent No. 8,899,229 in view of Djupesland (US PG Pub. No. 2004/0112380, June 17, 2004) 
Regarding independent claim 2, although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 2 of the instant application is broader in scope and reads on the combination of claims 1, 7, 12 and 17 of Applicant’s ‘229 patent.  Claim 2 of the instant application is broader in scope than the combination of claims 1, 7, 12 and 17 of the ‘229 patent because independent claim 2 of the instant application does not require the limitation of “at least one temperature modifier” as recited in claim 1 of the ‘229 patent. 

The following table below lists the limitations of claim 2 of the instant application which map to the limitations of claims 1, 7, 12, and 17 of the ‘229 patent:


Instant Application
US Pat. No. 8,899,229
2.   A nasal delivery device for delivering powdered substance to a nasal cavity of a subject, the delivery device comprising: 

a substance supply unit for supplying a dose of powdered substance to be delivered to the nasal cavity of the subject, the substance supply unit including an inlet and an outlet; 

a nosepiece unit including a nosepiece for fitting to a nasal cavity of the subject and being in fluid communication with the outlet of the substance supply unit; and 

a mouthpiece unit including a mouthpiece in fluid communication with the inlet of the substance supply unit and through which the subject in use exhales such as to entrain powdered substance from the substance supply unit and deliver the same through the nosepiece; wherein the substance supply unit comprises a container chamber for receiving a powdered substance-containing container which contains a dose of powdered substance, and the container or an outer coating on a body of the container is formed of a material which exhibits insufficient tackiness in the presence of moisture so as not to adhere to an inner surface of the container chamber during emptying of the powdered substance from the container.
1.   A nasal delivery device for delivering substance to a nasal cavity of a subject, the delivery device comprising: 

a substance supply unit for supplying a dose of substance to be delivered to the nasal cavity of the subject, the substance supply unit including an inlet and an outlet; 


a nosepiece unit including a nosepiece for fitting to a nasal cavity of the subject and being in fluid communication with the outlet of the substance supply unit; and 

a mouthpiece unit including a mouthpiece in fluid communication with the inlet of the substance supply unit and through which the subject in use exhales such as to entrain substance from the substance supply unit and deliver the same through the nosepiece, and at least one temperature modifier for reducing a temperature of the exhaled air flow such as to reduce the absolute humidity thereof.

7. The delivery device of claim 1, wherein the substance supply unit comprises a container chamber for receiving a substance-containing container which contains a dose of substance.

12. The delivery device of claim 7, wherein the container is formed of a material which exhibits insufficient tackiness in the presence of moisture such as not to adhere to an inner surface of the container chamber during emptying of the container.

17. The delivery device of claim 7, wherein the container includes a coating of a material which exhibits insufficient tackiness in the presence of moisture such as not to adhere to an inner surface of the container chamber during emptying of the container.


Although independent claim 2 of the instant application further recites that the substance is powdered such limitations are not novel and are obvious in view of Djupesland.  
Djupesland in an analogous art of inhalation devices for dispensing medication to airways of a user (see Djupesland, Abstract), teaches an inhalation delivery device having a container which contains medicament powders. (see Djupesland, para. [0089], Fig. 2a).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the ‘229 patent to merely change the substance within the container to be a powdered substance as taught by Djupesland in order to change the type of medicament in the drug delivery device with another type of powdered .

Response to Arguments
Applicant's arguments filed on 11/29/2021 have been fully considered but they are not persuasive.
Applicant's argues on page 4 of the response that claim 1 of the ‘229 patent recites among other things “at least one temperature modifier for reducing a temperature of the exhaled air flow” and “the presently pending claims do not recite a temperature modifier, and instead  describe delivery powdered substance.”
This is not persuasive because as reasoned above, dependent claims 7, 12, and 17 of the ‘229 patent recite the limitations of the “features related to substance supply and a substance containing container.”  Claim 1 of the ‘229 patent merely combined with its dependent claims 7, 12, and 17 recite the same limitations of pending claim 1 in the present application.  
As noted above, Applicant’s independent claim 2 is broader in scope than the combination of claims 1, 7, 12, and 17 of the 8,899,229 which would be an improper timewise extension of Applicant’s 8,899,229 patent.  The combination of claim 1, 7, 12, and 19 of the ‘299 patent still recites all the limitations of claim 1 in this pending application (except for the “temperature modifier” and “powdered”), and it would be obvious to merely delete limitations from the ‘299 patent to achieve a broader claim scope).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784